In The

                                   Court of Appeals
                       Ninth District of Texas at Beaumont
                                ____________________

                                 NO. 09-13-00406-CR
                                ____________________

                    DAVID MARTINEZ TORRES JR. Appellant

                                            V.

                  THE STATE OF TEXAS, Appellee
_________________________________        ______________________

                On Appeal from the 252nd District Court
                       Jefferson County, Texas
                       Trial Cause No. 13-16368
____________________________________________                            ____________

                             MEMORANDUM OPINION

      Pursuant to a plea bargain agreement, David Martinez Torres Jr. pleaded

guilty to burglary of a building. 1 The trial court found the evidence sufficient to

substantiate Torres’s guilt, deferred further proceedings, and placed Torres on

community supervision for five years. The State later filed a motion to revoke

Torres’s unadjudicated community supervision. Torres pleaded “true” to violating

one condition of his community supervision. The trial court found that Torres

      1
          Torres is also referred to as “David Torres” in the record.
                                            1
violated the conditions of his community supervision, found Torres guilty of

burglary of a building, revoked Torres’s community supervision, and sentenced

Torres to two years in a state jail facility.

       Torres’s appellate counsel filed a brief that presents counsel’s professional

evaluation of the record and concludes Torres’s appeal is frivolous. See Anders v.

California, 386 U.S. 738 (1967); High v. State, 573 S.W.2d 807 (Tex. Crim. App.

1978). We granted an extension of time for Torres to file a pro se brief, but we

received no response from Torres. We have determined that this appeal is wholly

frivolous. We have independently examined the clerk’s record and the reporter’s

record, and we agree that no arguable issues support an appeal. We find it

unnecessary to order appointment of new counsel to re-brief the appeal. Compare

Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991). We affirm the trial

court’s judgment.2

       AFFIRMED.

                                                    ________________________________
                                                            STEVE McKEITHEN
                                                                Chief Justice




       2
       Torres may challenge our decision by filing a petition for discretionary
review. See Tex. R. App. P. 68.
                                                2
Submitted on March 6, 2014
Opinion Delivered March 19, 2014
Do Not Publish

Before McKeithen, C.J., Horton and Johnson, JJ.




                                       3